Citation Nr: 1520433	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  09-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability with radiculopathy/pain of the left lower extremity.  

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left eye disability.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In February 2015, a Central Office hearing was held before the undersigned Veterans Law Judge.  The Veteran submitted additional evidence with a waiver of RO jurisdiction.  At that time, the record was held open 60 days for the receipt of private medical records.  To date, such evidence has not been submitted.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA records have been reviewed.  

The issues of entitlement to service connection for a low back disability with radiculopathy/pain of the left lower extremity, a neck disability, a left eye disability, and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

At the February 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to nonservice-connected pension benefits.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the claim of entitlement to nonservice-connected pension benefits have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

At the February 2015 hearing, the Veteran indicated that he wanted to withdraw the claim of entitlement to nonservice-connected pension.  As the Veteran has withdrawn the issue, there remain no allegations of errors of fact or law for appellate consideration as concerns that issue.  Accordingly, the Board does not have jurisdiction over that issue and it is dismissed.  


ORDER

The claim of entitlement to nonservice-connected pension benefits is dismissed.  
REMAND

Additional development is needed in this case.  See 38 C.F.R. § 3.159(c) (2014).  

At the hearing, the Veteran testified that he was denied Supplemental Security Income (SSI) benefits, but that he was appealing the decision.  Review of the record shows that the RO made multiple requests for records from the Social Security Administration (SSA).  There is no indication, however, that the records or a negative response was received.  Additional efforts should be made to obtain these records.  

The Veteran testified that he used to receive treatment at the VA Medical Center in Los Angeles, but now goes to a private doctor.  He identified treatment from several private facilities.  VA records were last added to the claims folder in June 2013.  Updated records, if any, should be obtained.  The Veteran should also be offered an opportunity to provide authorizations for release of private records.  

At the hearing, the Veteran reported that he was assaulted in the barracks during service and sustained multiple injuries including to his back, neck, left knee and left eye.  Review of service records confirms the assault in April 1981 and shows complaints related to the face, leg, arm, right hip and left knee.  Service treatment records also show subsequent complaints related to the neck.  VA records document current complaints and treatment related to the low back, neck, left lower extremity, and eyes.  On review, a VA opinion is needed to determine whether any current disabilities are related to service or events therein, to include the assault.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As concerns the claimed skin disability, the Veteran testified that he was sprayed with chemicals (Agent Orange) while on an island near Puerto Rico in 1982.  There is no indication that any development was accomplished as concerns the claimed exposure.  Thus, efforts should be made to verify herbicide exposure on a factual basis.  See M21-1, Part IV.ii.2.C.10.o (Verifying Herbicide Exposure on a Factual Basis in Locations Other Than in RVN or Korean DMZ).

Review of VA treatment records show various diagnoses related to the skin.  There are also suggestions that a skin disorder preexisted service.  For example, treatment notes document a longstanding history of photo eruption since age 5.  In a report of medical history completed in August 1978, however, the Veteran denied any skin diseases and his skin was reported as normal on the corresponding examination.  His skin was also reported as normal on enlistment examination in September 1979.  Thus, a skin disorder was not noted on entrance to active duty and he is presumed sound.  See 38 C.F.R. § 3.304(b) (2014).  Service treatment records document complaints of rashes.  Accordingly a VA examination is needed to address the nature and etiology of any current skin disorder.  See McLendon. 

Information in the record shows that the Veteran failed to report for examinations scheduled in September and October 2006 and in April and May 2012.  At the hearing, the Veteran testified that he is homeless and that he might not have received notice of the examinations.  He further indicated that he would consider attending any scheduled examinations.  Under these circumstances, the Veteran should be given another opportunity to report.  The Veteran, however, is advised that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Request any records pertaining to the Veteran from the Social Security Administration.  

2.  Request medical records from the VA Greater Los Angeles Healthcare System for the period from June 2013 to the present.  

3.  Contact the Veteran and ask him to submit authorizations for release of private medical records.  This should include Dr. G. M., Hollywood Presbyterian, Cedar Sinai, Glendale Memorial, and Los Angeles County Hospital.  The RO should request any records identified.

4.  With regard to Federal records, follow the procedures set forth at 38 C.F.R. § 3.159(c)(2).  With regard to non-Federal records, follow the procedures set forth at 38 C.F.R. § 3.159(c)(1).  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of claimed low back, left lower extremity, and neck disabilities.  The electronic claims folder should be available for review.

The examiner is requested to identify any disabilities of the low back, left lower extremity, and neck and is requested to provide an opinion as to whether it is at least as likely as not that the disabilities are related to active service or events therein, to include the April 1981 assault.  

In making this determination, the examiner is advised that the Veteran is competent to report his injuries at the time of the assault.  If there is a medical basis to doubt the history as reported, the examiner should so state.  The examiner should also consider the impact of post-service assaults.  

A complete rationale must be provided for any opinion offered.  

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of claimed left eye disability.  The electronic claims folder must be available for review.

The examiner is requested to identify all current left eye disabilities and for each disability, indicate whether such is a congenital or developmental defect or refractive error.  If so, the examiner should indicate whether it is at least as likely as not that there is any additional disability as the result of a superimposed disease or injury during his period of service.  

If the Veteran has an acquired left eye disability that is not a congenital or developmental defect or refractive error, the examiner should opine as to whether it is at least as likely as not that such disability is related to active service or events therein, to include the April 1981 assault.  In making this determination, the examiner is advised that the Veteran is competent to report his injuries at the time of the assault.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

A complete rationale must be provided for any opinion offered.  

7.  Complete development action as set forth at M21-1, Part IV.ii.2.C.10.o (Verifying Herbicide Exposure on a Factual Basis in Locations Other Than in RVN or Korean DMZ).  

8.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed skin disability.  The electronic claims folder must be available for review.  The examiner is requested to respond to the following questions:

(a) Did a skin disability clearly and unmistakably (obvious, manifest, undebatable) exist prior to the Veteran's period of active service?  

In making this determination, the examiner is requested to consider the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the disorder, and lay and medical evidence concerning the inception, development and manifestations of the disorder.  

(b) If a skin disability clearly and unmistakably existed prior to service, is there clear and unmistakable evidence that it was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition?

(c) If a skin disability did NOT clearly and unmistakably exist prior to service, is it at least as likely as not that any current skin disability is directly related to active service or events therein, to include any verified herbicide exposure.  The examiner is advised that if herbicide exposure is confirmed, service connection can be established on a direct basis and is not precluded solely because the disease is not listed as a presumptive condition associated with herbicide exposure.  

A complete rationale should be provided for any opinion offered.  

9.  The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

10.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the appeal issues.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


